Dole, I.
This is a petition for a writ of habeas corpus in behalf of Pang Kun, alleged to be the minor child of the petitioner, Pang Hin How, who alleges that the petitioner is a resident of the Territory of Hawaii; that he has been a resident of the Territory of Hawaii for the past twenty-one years, and that he is a merchant engaged in business in Honolulu, in said Territory, under the store name of Hop Wo Chun; that the said Pang Kun was born in China on the 26th day of April, 1885, and that on or about the 25th day of June, 1903, he left the Territory of Hawaii for China, returning therefrom in August, 1904, and upon arrival at Honolulu was detained by the United States Immigration Inspector in Charge at Honolulu, who denied him the right to land and still retains him in confinement at the Immigration Detention Station; that the said Pang Kun duly appealed from the decision of the immigration inspector, refusing his right to land, to the Department of Commerce and Labor of the United States, which dismissed his appeal and denied his request for a rehearing; and he further alleges that the said Pang Kun is not in the classes ex-*193eluded by statute from entering tbe United States on tbe grounds of mental aberation, pauperism, disease, or on account of baying been convicted of certain criminal offenses, or whose passage bas been paid with tbe money of another, except that be was assisted by bis father to make such passage; and claims that tbe said Pang Kun is entitled to land in tbe said Territory as being tbe petitioner’s minor son. The Assistant United States Attorney, Mr. Dunne, filed a demurrer to tbe petition on tbe grounds generally, that this court bas no jurisdiction in this case upon the allegations stated in tbe petition.
It is well settled by repeated decisions that tbe federal courts have no authority to review tbe decisions,of immigration officers made under authority of tbe statute affecting tbe right of aliens to enter the country. Nishimura Ekiu v. United States, 142 U. S. 651, 660 (1891) ; Lem Moon Sing v. United States, 158 U. S. 538, 549-550 (1895); Fok Yung Yo v. United States, 185 U. S. 296, 305 (1902).
Under these cases, tbe immigration officer at tbe port of Honolulu was given constitutional authority by such statute to determine the question of the right of Pang Kun to enter tbe country subject to bis right of appeal to tbe Department of Commerce and Labor. He bas decided tbe question against such right. Tbe said Pang Kun bas bad his appeal to tbe Department of Commerce and Labor, and tbe decision of tbe immigration officer bas been confirmed, and such decision is made final by tbe statute. Unless it should appear that Pang Kun was deprived of a bearing under tbe statutes referred to, or that tbe immigration officers bad in some way failed to conform thereto, so that tbe question bad arisen in tbe case whether be bad received tbe benefit of due process of law in the trial of bis claim that be had a right to enter tbe country, this court bas no jurisdiction to interfere. Tbe allegations in tbe petition do not show any reason for interference on such grounds. Tbe petitioner, under allegations which show that bis son is an alien, claims that be bas a right to enter the country as bis minor child, he being a merchant resident in this country. This ques*194tion has been disposed of by legal authority and such disposition is made final by the statute.
I find no basis in the facts alleged in the petition for interference ; the demurrer is therefore allowed and the petition dismissed. The marshal is ordered to deliver the said Pang Kun to the respondent for such further proceedings as are required bj law.